Citation Nr: 1744182	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  10-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating higher than 10 percent for PTSD.  By a May 2010 decision of a Decision Review Officer (DRO), however, a 50 percent rating was granted effective March 18, 2008, the date of the claim giving rise to the current appeal 

In December 2013, the Board remanded this matter for further development.  At that time, the Board also added the issue of a total disability evaluation based upon individual unemployability (TDIU) on the title page of the decision.  In a June 2016 rating determination, the RO granted a TDIU.  This is the full benefit sought on appeal.  


FINDING OF FACT

In an August 2017 written statement, the Veteran indicated that he wished to withdraw his appeal for an additional increase in his PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to an evaluation in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, in an August 2017 written statement, indicated that he wished to withdraw his appeal for an additional increase in his PTSD.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal, as to the issue of entitlement to an evaluation in excess of 50 percent for PTSD, is dismissed.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


